USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                                                                      ____________________        No. 93-2164                            HECTOR GUZMAN-RIVERA, ET AL.,                               Plaintiffs, Appellants,                                          v.                             HECTOR RIVERA-CRUZ, ET AL.,                                Defendants, Appellees.                                                                                      ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                   [Hon. Gilberto Gierbolini, U.S. District Judge]                                              ___________________                                                                                      ____________________                                        Before                                 Cyr, Circuit Judge,                                      _____________                            Bownes, Senior Circuit Judge,                                    ____________________                              and Stahl, Circuit Judge.                                         _____________                                                                                      ____________________             Victoria A. Ferrer-Kerber,  with whom Alvaro R. Calder n, Jr. and             _________________________             _______________________        Law Offices of Alvaro R. Calder n, Jr. were on brief for appellants.        ______________________________________             Jos  R.  Gaztambide-A eses, with  whom Benito  I. Rodr guez-Mass              __________________________             __________________________        and Law Offices of Gaztambide & Plaza were on brief for appellees.            _________________________________                                                                                      ____________________                                    July 13, 1994                                                                                      ____________________                    CYR, Circuit  Judge.   Plaintiffs Hector  Guzman Rivera                    CYR, Circuit  Judge.                         ______________          ("Guzman") and  family members  appeal a district  court judgment          dismissing Guzman's civil  rights action against various  present          and  former officials of the Commonwealth of Puerto Rico as time-          barred.  We vacate  the summary judgment entered by  the district          court and remand for further proceedings.                                          I                                          I                                      BACKGROUND                                      BACKGROUND                                      __________                    On Christmas Eve, 1987, the manager of a Domino's Pizza          establishment  in  Carolina, Puerto  Rico,  was  shot and  killed          during an armed  robbery.  Eyewitnesses identified Guzman  as the          perpetrator.  Guzman, who was living in New York at the time, was          extradited, tried, convicted, and sentenced to 119 years' impris-          onment.  In the  wake of the conviction, Guzman's  father, Hector          Guzman Fernandez,  instigated an independent  investigation which          yielded an "informant"  who claimed to  have provided the  weapon          used in the robbery and to know the identity of the real culprit.          Guzman's  father, proof in  hand, set out on  August 21, 1989, to          secure his son's exoneration.                    During  the fall of 1989  and the spring  of 1990, Guz-          man's  father repeatedly  corresponded  and met  with defendants-          appellees Hector  Rivera Cruz,  Secretary of Justice,  and either          Luis Feliciano Carreras, Director  of the Prosecutor's Office, or          his  successor, Pedro  Geronimo Goyco  (collectively, the  defen-          dants).  During  an investigation conducted  by the Civil  Rights                                          2          Division  of the Puerto Rico Justice Department in March 1990, an          eyewitness  recanted her identification;  the informant confirmed          that  Guzman was not the killer and identified the real perpetra-          tor; and Guzman's mother attested that her son was in New York at          the time of the murder.                     The  mounting evidence  of Guzman's  innocence notwith-          standing, even after  the Civil  Rights Division  issued its  own          investigative report concluding that Guzman had not committed the          murder,  the  Director  of  the Prosecutor's  Office  refused  to          authorize Guzman's release.   Indeed, at a meeting in  April 1990          Guzman's father  was informed that the  Prosecutor's Office would          take  no  corrective action  regarding  Guzman  until the  actual          perpetrator had been taken into custody.                    At  or about June 15,  1990, Guzman filed  a motion for          new  trial with the San Juan Superior Court and served the Secre-          tary of Justice with a motion  for release.  Before the Secretary          of  Justice  acted on  the motion  for  release, the  Governor of          Puerto  Rico, in  response  to a  request  from Guzman's  father,          directed Guzman's release on June 15, 1990.                     Guzman instituted the present  action on June 14, 1991.          Defendants countered with a  motion to dismiss, see Fed.  R. Civ.                                                          ___          P. 12(b)(6), asserting prosecutorial  immunity and the statute of          limitations.   The district court later  entered summary judgment          for all defendants-appellees, see  Fed. R. Civ. P. 12(b),  56, on                                        ___          the ground that the  action was time-barred under  the applicable          one-year statute of  limitations.  On appeal, Guzman  argues that                                          3          summary  judgment was  improvidently granted  on the  limitations          defense because a  trialworthy issue  existed as to  the date  on          which the section 1983 claim accrued.  We agree.                                          II                                          II                                      DISCUSSION                                      DISCUSSION                                      __________                    We review a grant of summary judgment de  novo, employ-                                                          __  ____          ing  the same criteria incumbent  upon the district  court in the          first  instance.  Velez-Gomez v. SMA Life Assur. Co., 8 F.3d 873,                            ___________    ___________________          874-75 (1st  Cir. 1993).   Summary judgment is  appropriate where          the record, viewed in  the light most favorable to  the nonmoving          party, reveals  no genuine issue as to any material fact, and the          moving party is entitled to judgment as a matter of law.  Id.                                                                    ___                    Although it is clear  that the one-year personal injury          limitation  applies to  the  present action,  see, e.g.,  Lafont-                                                        ___  ____   _______          Rivera v. Soler-Zapata, 984  F.2d 1, 2 (1st Cir. 1993);  see also          ______    ____________                                   ___ ____          P.R. Laws Ann. tit.  31,   5298 (1991), federal law  controls the          accrual  of section 1983 claims.   Lafont-Rivera, 984  F.2d at 3.                                             _____________          The first step in fixing accrual is to identify the actual injury          of  which the plaintiff complains.  Heck v. Humphrey, 62 U.S.L.W.                                              ____    ________          4594,  4598 (U.S.  June  24, 1994)  (prescribing federal  accrual          analysis  in  section  1983  actions predicated  on  the  alleged          invalidity  of  an  underlying  criminal  conviction);  see  also                                                                  ___  ____          LaFont-Rivera, 984 F.2d  at 3.  Guzman  essentially contends that          _____________          the defendant officials owed him a constitutionally-based duty to          investigate substantial post-conviction allegations  of innocence                                          4          and  to  release him  from  confinement upon  presentation  of an          unspecified quantum of exculpatory  evidence.  The district court          indulged Guzman's theory for  purposes of its limitations ruling.          Although we note  scant authority  for the theory,1  we need  not          determine  its  viability at  this  juncture  because the  actual          injury implicitly alleged is that Guzman was wrongfully convicted          ______          and/or wrongfully detained after  defendants were apprised of the          exculpatory  evidence.   We consider  the  accrual issue  in this          light.                    The  Supreme Court recently clarified the circumstances          in  which section 1983 can  be used to  redress alleged constitu-          tional  deprivations  sounding  in malicious  prosecution,  false                                        ____________________               1Guzman  relies on  a fragment  of dicta from  Maslauskas v.                                                              __________          United States, 583 F. Supp. 349 (D. Mass. 1984)    a Federal Tort          _____________          Claims  Act  case wherein  the  court observed  that  "in certain          circumstances the government owes  prisoners a continuing duty to          uncover  'the absence  of a  constitutionally adequate  basis for          confinement,'" id. at 351 (citing Steubig v. Hammel, 446 F. Supp.                         ___                _______    ______          31, 33  (M.D. Pa. 1977))     but ignores the very  next clause in          the district  court opinion which emphasizes  that the government          generally  "does not owe the prisoner a continuing duty to review          and re-review" the basis for confinement, id.  Moreover, Steubig,                                                    ___            _______          like  O'Connor v.  Donaldson, 422  U.S. 563  (1975), involved  an                ________     _________          attempt  to use  section  1983 to  redress excessive  confinement          arising from  an  inaccurate  assessment  of the  progress  of  a          patient  involuntarily committed to a mental health facility.  Of          course, as  the district court itself  suggested, see Maslauskas,                                                            ___ __________          583  F. Supp. at 351, the government's "continuing duty to review          and re-review" the basis  for confinement is more clear  in those          circumstances.   Other cases  relied  on by  Guzman are  likewise          inapposite. See Lewis v.  O'Grady, 853 F.2d 1366 (7th  Cir. 1988)                      ___ _____     _______          (section 1983 used to  redress excessive confinement arising from          mistaken  incarceration of plaintiff after judicial exoneration);          Haygood  v.  Younger, 769  F.2d 1350  (9th  Cir. 1985)  (en banc)          _______      _______                                     __ ____          (section 1983 used to  redress excessive confinement arising from          miscalculation of sentence), cert. denied, 478 U.S. 1020 (1986).                                       _____ ______                                          5          imprisonment, and false arrest,  by outlining the federal accrual          analysis applicable to claims akin to the present:                    [I]n order to recover for  damages for alleg-                    edly unconstitutional conviction or imprison-                    ment, or  for  other harm  caused by  actions                          __  ___  _____ ____  ______ __  _______                    whose unlawfulness would render  a conviction                    _____ ____________ _____ ______  _ __________                    or sentence invalid, a   1983  plaintiff must                    __ ________ _______                    prove  that  the conviction  or  sentence has                    been reversed  on direct appeal,  expunged by                    executive order, declared invalid by  a state                    tribunal authorized to  make such  determina-                    tion,  or called into  question by  a federal                    court's issuance of a writ of habeas corpus.                                        * * *                         [Accordingly,] a   1983 cause  of action                          ___________   _ _ ____ _____  __ ______                    for  damages  attributable to  an unconstitu-                    ___  _______  ____________ __  __ ___________                    tional conviction or sentence does not accrue                    ______ __________ __ ________ ____ ___ ______                    until  the conviction  or  sentence has  been                    _____  ___ __________  __  ________ ___  ____                    invalidated.                    ___________          Heck,  62 U.S.L.W. at  4598 (emphasis added).   We now  apply the          ____          Heck analysis to the present action.            ____                    It  is  clear from  the  summary  judgment record  that          Guzman was released from  prison on June 15, 1990,  less than one          year prior  to the filing of  the instant action.   Therefore, if          the conviction  was "reversed[,] . .  . expunged . .  . [or] held          invalid,"  id., by  competent executive  or judicial  action2 not                     ___                                                ___          earlier than June 14, 1990, an actionable section 1983 claim "for          _______ ____          harm  caused by  actions  whose unlawfulness  would render  [his]          conviction or  sentence invalid," id., would  not be time-barred.                                            ___                                        ____________________               2Guzman's brief  on appeal  represents that his  release was                         _____          prompted by  the intervention  of  the Governor  of Puerto  Rico.          However, the official record of the Puerto Rico Administration of          Corrections indicates that  Guzman was released on  bond June 15,          1990, after  his  motion for  new trial  had been  granted.   The          record  does not  disclose  whether a  new  trial has  ever  been          conducted,  nor whether any governmental action has been taken to          expunge or invalidate the conviction.                                            6          The summary judgment proceedings included in the appellate record          do not enable  a determination  as to whether,  and if so,  when,          Guzman's  conviction was  undone.   Consequently, as  the accrual          issue cannot be  resolved on the present record, summary judgment          was premature.    See, e.g.,  Greenburg v.  Puerto Rico  Maritime                            ___  ____   _________     _____________________          Shipping  Auth., 835 F.2d 932,  934 (1st Cir.  1987) (if material          _______________          factual issues require resolution  before pivotal legal issue can          be decided, summary judgment must be vacated).                                         III                                         III                                      CONCLUSION                                      CONCLUSION                                      __________                    The  district court judgment must be vacated.  The case          shall  be remanded  to  permit the  district  court to  determine          whether Guzman's  conviction  was ever  invalidated  as  required          under Heck.  See Heck, 62 U.S.L.W.  at 4598.  If not, the section                ____   ___ ____          1983 claims  against all  defendants shall be  dismissed, without          prejudice, as premature.   Otherwise, any actionable section 1983          claim  shall be deemed to have accrued  not earlier than the date          on which Guzman's conviction  was reversed, expunged or otherwise          determined invalid, see id.                               ___ ___                    The  district court  judgment is  vacated; the  case is                    ___  ________ _____  ________ __  _______  ___  ____ __          remanded for  further proceedings consistent  with this  opinion;          ________ ___  _______ ___________ __________  ____ ____  _______          costs to appellants.          _____ __ __________                                          7